Citation Nr: 1626856	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-20 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, status post coronary artery bypass graft times three.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected right and left foot disabilities.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected right and left foot disabilities.

4.  Entitlement to an initial, compensable rating for right foot plantar warts.  

5.  Entitlement to a rating in excess of 50 percent for bilateral pes planus, with plantar warts of the left foot, and bilateral foot painful callosities.

6.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability, to include degenerative joint changes.

7.  Entitlement to an initial rating in excess of 30 percent for carpal tunnel syndrome of the right upper extremity.

8.  Entitlement to an initial rating in excess of 20 percent for carpal tunnel syndrome of the left upper extremity.

9.  Entitlement to an effective date prior to January 12, 2011, for service connection for carpal tunnel syndrome of the right upper extremity.

10.  Entitlement to an effective date prior to January 12, 2011, for service connection for carpal tunnel syndrome of the left upper extremity.

11.  Entitlement to an effective date prior to January 12, 2011, for service connection for a lumbar spine disability.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to January 12, 2011.

13.  Entitlement to special monthly compensation for aid and attendance.

14.  Entitlement to eligibility for an annual clothing allowance, for 2002. 


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In December 2002, the RO denied entitelement to a clothing allowance.

In a May 2006 rating decision, the RO denied service connection for a cervical spine disorder.

In a December 2009 rating decision, the RO denied service connection for coronary artery disease.

In September 2010, the RO granted service connection for right foot plantar warts (at a noncompensable level), effective October 11, 2002.  Although the Veteran did not file a notice of disagreement with that rating decision, additional, pertinent medical records were associated with the claims file within a year of that rating decision.  The U.S. Court of Appeals for the Federal Circuit has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011). As such, the increased rating claim will be considered to have arisen from the September 2010 rating decision.  

In a June 2013 rating decision, the RO granted service connection for right carpal tunnel syndrome (with a 30 percent disability rating), left carpal tunnel syndrome (with a 20 percent disability rating), and mild degenerative changes of the lumbar spine (with a 10 percent disability rating).  All ratings were effective January 12, 2011.  The RO also denied increased ratings for bilateral pes planus and right foot plantar warts.  In the June 2013 notification letter, the RO denied service connection for an acquired psychiatric disorder and for special monthly compensation for aid and attendance.

In an August 2013 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU), effective January 12, 2011.  The Veteran appealed the effective date granted.

The Board notes that a claim for an earlier effective date for TDIU, prior to January 12, 2011, is in effect the same as the above noted ratings claims on appeal of a TDIU prior to January 12, 2011.  For the sake of clarity the Board is addressing the matter as stated above.  The Board notes that the Veteran is not prejudiced by this characterization since, as explained above, both the entitlement to a TDIU and the earlier effective date claims are effectively for the same benefit - a TDIU prior to January 12, 2011.  

In April 2016, the Veteran had the opportunity to provide evidence during a hearing before the undersigned Veterans Law Judge, at the Central Office; transcript of that hearing is of record.  

In April 2016, the Veteran submitted additional evidence and argument in support of his claims on appeal.  In June 2016, the Veteran's attorney waived initial RO consideration of evidence.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304.  

The issues of entitlement to service connection for a cervical spine and acquired psychiatric disorder; increased ratings and earlier effective dates for the lumbar spine and right and left carpal tunnel syndrome; and entitlement to aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal for service connection for coronary artery disease is requested.

2.  The Veteran's bilateral pes planus, with left foot warts, is at the maximum schedular rating and is characterized by pain, swelling, and characteristic callosities.  

3.  From September 26, 2005 to May 29, 2006, the Veteran had a right foot plantar wart, with pain.  

4.  Prior to September 26, 2005, the Veteran did not have any plantar warts of the right foot.

5.  From May 30, 2006, the Veteran did not have any plantar warts of the right foot.

6.  From October 11, 2005 to January 11, 2011, the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation.

7.  In 2002, the Veteran did not use any prosthetic or orthopedic appliance for a service-connected disability that wears out or tears his clothing due to a service-connected disability consistent with loss of or loss of use of a hand or foot.

8.  In 2002, the Chief Medical Director or designee did not certify that due to his service-connected disability, a prosthetic or orthopedic appliance was worn or used which tended to wear or tear the Veteran's.

9.  In 2002, the Veteran did not use a physician-prescribed medication for a service-connected skin condition which caused irreparable damage to his outer garments.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant, through his authorized representative, for service connection for coronary artery disease, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a disability rating in excess of 50 percent for bilateral pes planus are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2015).

3.  From September 26, 2005 to May 29, 2006, the criteria for a 10 percent compensable disability rating, and no higher, for right foot plantar wart was met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7899-7819 (2005).  

4.  Prior to September 26, 2005, the criteria for a compensable disability rating for right foot plantar warts are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7899-7819 (2005).  

5.  From May 30, 2006, the criteria for a compensable disability rating for right foot plantar warts are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7899-7819 (2005), (2015).  

6.  From October 11, 2005 to January 11, 2011, the criteria for the establishment of TDIU due to service-connected disabilities have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2015).

7.  The criteria for eligibility for an annual clothing allowance, for 2002, are not met. 38 U.S.C.A. §§ 1162, 5107(b) (West 2014); 38 C.F.R. § 3.810 (2002), (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
VA's duty to notify for the increased rating claims was satisfied by letters dated November 2006, July 2009, and, January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As the Board's decision to grant TDIU prior to January 12, 2011, from the date requested by the Veteran, herein constitutes a complete grant of the benefit sought on appeal (which the Veteran has identified as a grant of TDIU from October 11, 2005), no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

In the clothing allowance case, the Board finds that VA has complied substantially with the duty to notify and duty to assist to the extent necessary in this case. The Veteran received pre-adjudication notice of the evidence needed to substantiate his claim for eligibility for an annual clothing allowance by way of the "Application for Annual Clothing Allowance" form (VA Form 10-8678) that he submitted in June 2002.

As to the increased rating claims, relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA, Social Security Administration (SSA) and private treatment records.  Neither the Veteran, nor his attorney, has identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

The Veteran underwent multiple foot VA examinations, including in January 2011.  The Board finds that adequate information is associated with the claims file to rate the Veteran's claim.  Neither the Veteran nor his representative has alleged that the examinations were inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's right foot plantar warts and bilateral pes planus, as it includes an interview with the Veteran, a review of the record and a full physical examination, addressing the relevant rating criteria. Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's claims and no further examination is necessary.

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Neither the Veteran nor his attorney has indicated that either disability has worsened since the 2011 VA examination.  Indeed, in the February 2016 private medical review and opinion, the Dr. E. Tripi indicated that the Veteran reported to her that his foot symptoms had been remained steady over the years, including since 2005.  Furthermore, per VA medical records since the examination, the Veteran has received regular treatment and evaluation of his feet from VA, and has not indicated a worsening of either disability.  

Additionally, in April 2016, the Veteran's attorney provided testimony, from Dr. E. Tripi, during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At that time, the Veteran's attorney indicated that the hearing would fulfill the Veteran's request for a hearing.

It is clear from the Veteran's communications that the Veteran is cognizant as to what is required of him and of VA.  Moreover, the Veteran has been represented by an attorney in this matter.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that an appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").   The Veteran and his attorney have not indicated there is any outstanding evidence relevant to his claims.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection for Coronary Artery Disease

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal, for service connection for coronary artery disease, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, for service connection for coronary artery disease, and it is dismissed.




III. Increased Rating Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.  § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an initial rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

IV. Right Foot Plantar Warts Increased Rating Claim

The Veteran contends that his service-connected right foot plantar warts are more severe than indicated by his noncompensable rating.  The RO granted service connection for such disability in a June 2013 rating decision.  The Board notes that this section will address only the Veteran's plantar warts of the right foot, to the extent that the Veteran has callosities on his feet, such disorders will be addressed in the next portion of this decision, for an increased rating for bilateral pes planus, with plantar warts of the left foot, and bilateral foot painful callosities.

A.  Factual Background

For the current appeal period, the private medical evidence includes only one finding of plantar warts.  A January 10, 2006 private medical record, by S. Das-Wattley, D.P.M., is the only private medical provider finding of warts of record.  Dr. Das-Wattley, however, did not indicate where on the foot such wart was present.  The rest of the multiple medical records from that provider (for 2000 to 2006), however, did not make any further findings of warts.  Indeed, a September 25, 2005 private medical record, prior to the January 2006 finding of warts did not include a diagnosis of warts.

The only other record possibly indicating a plantar wart was the March 2006 VA examination.  That VA examiner noted shaved down plantar warts on the soles of the feet at the base of both big toes on the right laterally over the metatarsal head and on the left medially over the metatarsal head.

However, multiple VA examinations made specific findings of no plantar warts, including in October 2000 (prior to the current appeal period), December 2002, and January 2011.  VA examinations in September 2005, November 2006, and November 2010 included examination of the feet, but no findings regarding plantar warts.  Indeed, the November 2006 VA examination occurred within the same year as the March 2006 one that found a shaved plantar wart, but did not include a diagnosis of plantar warts.

Furthermore, despite receiving regular treatment for his feet from VA, the VA medical records do not document any complaints of, or treatment for, plantar warts.  For example, a May 30, 2006 VA medical record documented evaluation of the feet, with findings of normal skin, without lesions.  A July 2006 VA podiatry medical record documented an examination of the feet, but no findings of warts.
A July 2006 VA X-ray report of the bilateral feet did not note findings of plantar warts, though it did note that there were no focal destructive lesions and that soft tissues appeared intact.  November and December 2006 VA podiatry medical records documented findings regarding the feet, but no findings of warts.  January and February 2007 VA podiatry medical records included examinations of, and treatment for, the feet, but the examiners did not include findings regarding plantar warts.  Other VA medical records are similarly silent as to findings of warts, despite the Veteran's regular VA treatment for and evaluation of the feet.

C.  Analysis

The RO rated the Veteran's right foot plantar warts under Diagnostic Code 7899-7819.  Plantar warts are not specifically listed under the diagnostic code.   

When a disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous. 38 C.F.R. § 4.20. The Court has held that "[a]n analogous rating...may be assigned only where the service-connected condition is 'unlisted.'" Suttman v. Brown, 5. Vet. App. 127, 134 (1993) (emphasis added).

VA regulations provide that conditions not listed in the rating schedule will be rated by analogy and coded with the first two numbers of the schedule provisions for the most closely related body part and "99." Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

The RO rated the Veteran's plantar wart under Diagnostic Code 7819, for benign skin neoplasms, which is in turn rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7803, or 7805), or impairment of function.

The Board notes that the diagnostic code for skin was revised, effective October 23, 2008, and those regulatory changes will apply to all applications for benefits received by VA on or after October 23, 2008.  It specified that a veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  Thus, the most recent October 23, 2008 criteria would only apply to claims received on and after the effective date, and the Veteran has to request review under the new regulations if he was rated under the prior regulations.  

The only records of a right foot plantar wart of record are the January 10, 2006 private medical record by Dr. Wattley, though the March 2006 VA examiner also noted a shaved plantar wart.  The evidence of record is also clear that on September 25, 2005 the Veteran did not have a wart - given the findings of no warts by Dr. Das-Wattley that day.  Also, on May 30, 2006 a VA medical provider specifically found no skin disorder on the foot.  As such, giving the Veteran the benefit of the doubt, the Board finds that the Veteran may have had a right foot plantar wart from September 26, 2005 to May 29, 2006.

For the appeal periods prior to September 26, 2005 and from May 30, 2006, as discussed above, the record does not document any findings of a plantar wart of the right foot.  

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a noncompensable (zero percent) disability rating, a noncompensable disability rating will be assigned when the required symptomatology is not shown.  As such, a compensable rating prior to September 26, 2005 and from May 30, 2006 is denied.

For the appeal period during which a wart is presumed to have been present, from September 26, 2005 to May 29, 2006, such a time period is prior to October 23, 2008 - the effective date of the change in the skin Diagnostic Code.  The criteria that came into effect at that time cannot apply before its effective date.  As such, the October 23, 2008 criteria do not apply for that time period.  

The Veteran's right foot wart did not disfigure his head, face, or neck.  As such, Diagnostic Code 7800 for disfigurement of the head, face, or neck is not applicable.  Additionally, as the wart was noted to only be at the base of the big toe.  Given general knowledge of the size of a big toe and foot, a wart only at the base of it was not of an area of 6 square inches or greater, for a compensable rating under Diagnostic Code 7801 or 7802.  

Diagnostic Code 7803 requires superficial, unstable scar, with unstable scar defined as one with frequent loss of covering of skin over the scar and superficial scar as one not associated with underlying soft tissue damage.  There is no indication of record that the Veteran had a frequent loss of covering of skin over his wart.  Rather, his private medical provider appears to have purposely shaved down the wart by way of treatment, as noted by the March 2006 VA examiner.  

Under Diagnostic Code 7804, a superficial scar, painful on examination warrants a 10 percent disability rating, with superficial scar defined as not associated with underlying soft tissue damage.  As the Veteran has consistently complained of foot pain over the appeal period, to presumably include over his plantar wart, the Board finds that the wart was likely painful.  A 10 percent disability rating is warranted for his right foot plantar wart, from September 26, 2005 and May 31, 2006.    

The Board will also consider whether rating under impairment of function of the foot is warranted for the period from September 26, 2005 to May 29, 2006 - the time the Veteran is presumed to have had a right foot plantar wart.  

The Veteran is already separately rated under Diagnostic Code 5276 for flatfoot (which will be addressed in the next section of this decision).  As such, to the extent that the Veteran's right foot plantar wart (from September 26, 2005 to May 29, 2006) had symptoms of pain on manipulation or use of the foot or tenderness on the plantar surfaces, such symptoms were considered in rating his flat foot.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Therefore, it would be pyramiding to consider the Veteran's pain on manipulation or use of the foot or tenderness of plantar service to both his service-connected right foot plantar warts and bilateral flatfeet.  

The Veteran is not service-connected for any other foot disorders listed under the diagnostic code, nor are his right foot plantar wart symptoms consistent with disorders such as weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toe, malunion or nonunion or of tarsal or metatarsal bones.  (Diagnostic Codes 5277 to 5283).  The only other possibly applicable diagnostic code would be Diagnostic Code 5284 for other foot injuries.  

However, the Court has held that the plain meaning of the word "injury" limits the application of Diagnostic Code 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions (thus rejecting Appellant's argument that Diagnostic Code 5284 is a "catch-all provision" and holding that the Secretary's interpretation of "injury" was entitled to deference).  Yancy v. McDonald, 27 Vet. App. 484 (2016).  As such, the Veteran's right foot plantar wart (from September 26, 2005 to May 29, 2006) cannot be rated under such diagnostic code.  

Giving the Veteran the benefit of the doubt, a 10 percent disability rating, from September 26, 2005 to May 29, 2006, under Diagnostic Code 7804 (2005), is warranted.  However, for the appeal periods prior to September 26, 2005 and from May 30, 2006, a compensable disability rating is not warranted.  

V.  Bilateral Pes Planus

The Veteran has been rated at the maximum 50 percent disability rating for bilateral plantar fasciitis, under Diagnostic Code 5276, throughout the appeal period of this increased rating claim.  The Veteran filed the current claim in January 2011.  Neither the Veteran nor his attorney have indicated that his pes planus have worsened since his last examination or provided lay evidence regarding the severity of the pes planus.

In January 2011, a VA examiner found bilateral pes planus, painful motion, edema, weakness, instability, and tenderness of his callosities.  The examiner noted no
unusual shoe wear and no skin breakdown.  The Achilles tendon alignment was in order for both feet in relationship to the os calcis.  There was no pain on manipulation for flatfoot.  Abduction and adduction of both feet were maintained.  The examiner diagnosed the Veteran with bilateral pes planus with callosities.  

VA medical records generally document regular treatment for the feet, including for callus debridement.  For example, a March 2013 VA medical record documented that the Veteran was usually seen every six weeks to two months despite risk level.  The Veteran reported very symptomatic bilateral calluses/pre ulcerative lesions, which have been painful for quite some time.  The Veteran denied bilateral pedal ulceration.  The provider found fully palpable bilateral pedal pulses, no bilateral lower extremity edema, normal distal cooling, and no bilateral pedal edema.  There were no open wounds or skin lesions.  All bilateral interspaces were clean and clear.  There was no interdigital or heel fissuring.  Prior and subsequent VA medical records similarly included observations regarding and treatment for the feet, but did not indicate a worsening of the disability.

Technically, a rating in excess of 50 percent is not available under Diagnostic Code 5276 for bilateral, pronounced flatfoot, as it is the maximum rating possible.  The combined evaluation for both feet under 38 C.F.R. § 4.25 and addition of the bilateral factor under 38 C.F.R. § 4.26 meets this rating.

Additionally, the Veteran is not service-connected for any other foot disabilities (other than the right foot plantar wart, from September 26, 2005 to May 29, 2006, discussed above).  As such, an additional rating under other codes would not be warranted.   Also, the word "injury" limits the application of Diagnostic Code 5284 (for other foot injuries) to disabilities resulting from actual injuries to the foot.  Yancey, supra.  As such, that diagnostic code is also not applicable.

As the Veteran has been awarded the maximum rating possible under the applicable diagnostic code throughout the course of the appeal, there is no basis for assigning staged ratings under Fenderson, supra. 

In denying a disability rating in excess of the maximum rating possible, the Board finds the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

VI. Extraschedular Consideration

The Board has also contemplated whether an extra-schedular rating is warranted, for either the right foot plantar warts or the bilateral pes planus.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. Id. The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as 'marked interference with employment' and 'frequent periods of hospitalization.' Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right foot plantar warts, with the established criteria found in the respective rating schedule.  The right foot plantar wart (from September 26, 2005 to May 29, 2006) disability has now been rated as 10 percent disabling under Diagnostic Code 7804, for painful, superficial scar.  The Veteran's symptomatology is pain.  In this regard, the rating criteria clearly contemplate superficial skin mass and pain.  In sum, there are no additional symptoms of his right foot plantar warts that are not currently addressed by the rating schedule.

As to the bilateral pes planus, the rating criteria for that disability include pronation, extreme tenderness of plantar surface, pain on manipulation and use, and characteristic callosities.  The Veteran's reports of pain, including of his callosities are specifically considered by the rating criteria.  As such, there are no additional symptoms of the bilateral pes planus that are not currently addressed by the rating schedule.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  The Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  However, the Board notes that, while the Veteran's disabilities have impacted his physical functionality, there are no hospitalizations for such disabilities.  Furthermore, the Veteran has been in receipt of a TDIU for the entire appeal period of the bilateral pes planus claim and for the compensable period (September 26, 2005 to May 29, 2006) for the right foot plantar warts claim.  Consequently, consistent with the Director's determination, the Board concludes that an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

VII. TDIU

The Veteran contends that his service-connected disabilities make him unable to secure and follow substantially gainful employment, starting October 11, 2005 - the day he stopped working for the U.S. Mint.  The Veteran is already in receipt of a TDIU, effective January 12, 2011 (June 2013 rating decision).  Although the Veteran did not file his TDIU claim until September 2006, the Veteran had a pending increased rating claim for pes planus, which implicated unemployability, as of October 11, 2005.

Effective October 11, 2005, the Veteran was service-connected for bilateral pes planus, with a history of left foot plantar warts, and painful callosities of both feet (with a 50 percent disability rating effective June 23, 2000), degenerative joint disease of the left foot (with a 10 percent disability rating effective October 4, 2002), degenerative joint disease of the right foot (with a 10 percent disability rating effective October 4, 2002), and right foot plantar warts (with a noncompensable disability rating (prior to September 26, 2005); a 10 percent disability rating for right foot plantar warts (from September 26, 2005 to May 29, 2006), and a noncompensable rating for that disability (from May 30, 2006)).  

A Veteran will be entitled to a TDIU upon establishing that he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total disability rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income ."

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In this case, the Veteran meets the minimum schedular criteria for eligibility to be considered for TDIU under the provisions of 38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16(a)(1), as of October 11, 2005, the Veteran has effectively been in receipt of a combined 70 percent disability rating, with his bilateral pes planus having a 50 percent disability rating.  

However, the evidence must still approximate a finding that the Veteran is unable to pursue a substantially gainful occupation due to the service-connected disabilities. Thus, the issue is whether the evidence is in relative equipoise (i.e., the evidence supporting the claim and the evidence opposing the claim is approximately the same) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore, 1 Vet. App. at 359.  

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

During February 2006 VA vocational evaluation report, the Veteran indicated that he had been unable to work due to pain in his feet with prolonged standing and walking, and due to his non-service-connected (at that time) numbness in his hands and right shoulder and back discomfort.  The examiner noted that the Veteran had previously had limited standing and walking determined by a December 2005 Functional Capacity Evaluation (FCE).  The examiner noted that the results of the COPS System Comprehensive Career Guide which is a screening of interest, aptitudes and values, suggest exploring the Service (skilled) career cluster.  However, the examiner found that many of these occupations required physical demands that the Veteran was not able to perform.  

In an April 2005 statement, the Veteran's podiatrist, Dr. Das-Wattley, reported that the Veteran cannot stand for any length of time.  He required excision of growths from his feet every three to four weeks, without which he was unable to walk.  

In October 2005, the Veteran's prior employer, the Department of Treasury, reported that the Veteran had been a materials handler and had been on leave without pay as of October 11, 2005.  The Veteran was on preliminary disability retirement.

The February 2006 VA vocation evaluation examiner found that while the Veteran demonstrated the ability to perform basic clerical skills, he would encounter difficulty sustaining the activity due to his carpal tunnel syndrome.  Also, the FCE had identified a sedentary physical demand level.  The Veteran was unable to stand/walk for a significant amount of the time due to pain in his feet.  Also, his scholastic aptitude testing did not support educational training.  While the examiner found that the Veteran would most likely benefit from on the-job training, if a job could be identified with his physical limitations, it was unlikely that gainful employment could be achieved.

In March 2006, the Veteran reported being unemployed due to medical absenteeism, for medical disorders other than his feet.  The examiner noted a normal gait, but that the Veteran walked very slightly and gingerly.  

In May 2006, a VA memorandum from a counseling psychologist noted the above VA vocation evaluation, which found that the Veteran's physical limitations, including his service-connected foot condition, made it "unlikely" that gainful employment could be achieved.  The psychologist found that the Veteran was vocationally infeasible to participate in VA vocational rehabilitation program at this time, as his service-connected disabilities (bilateral pes planus) directly contributed to his inability to work and participate in the program.

In a November 2010 VA examination, the Veteran indicated that he had previously worked in a storeroom and supplied equipment and supplies to maintenance engineers as well as to all other departments.  He stopped working because of a combination of multiple problems.  Per his Social Security Disability report, he was disabled due to a combination of multiple medical problems, including his non-service-connected bilateral carpal tunnel syndrome, neck condition, and low back condition, in addition to his service-connected bilateral foot conditions.  The Veteran indicated that would be more than happy to do a desk type of job, such as answering the phone.  The examiner found that by the Veteran's own statement he would be capable of sedentary employment.

A January 2011 VA examination found mobility issues, including bilateral
pes planus, painful motion, edema, weakness, instability, and tenderness of callosities.

In a March 2013 VA examination report, a VA examiner noted multiple medical problems, for which the Veteran was not service-connected from October 11, 2005 to January 11, 2011 (including chronic low back pain, erectile dysfunction, depression, chronic obstructive pulmonary disease, coronary artery disease, prostatic hypertrophy, abdominal aortic aneurysm vascular aneurysms, diabetes, carpal tunnel syndrome, cervical spinal stenosis, hyperlipidemia, and hypertension).  The Veteran was service-connected for bilateral pes planus and degenerative joint disease.

The March 2013 VA examiner, after consideration of prior evidence of record, opined that taking into account his particular education, training, and work history and depending solely on his service-connected disabilities, the Veteran would be able to perform a sedentary-type occupation.  He noted that the February 2006 VA vocational examiner, indicated that though the Veteran did not qualify for, or appear to benefit from educational training, on-the-job training could be performed to instruct the Veteran if an appropriate occupation was identified.  He found that the Veteran's service-connected disabilities do not render him unable to secure or maintain substantially gainful employment.  Though these service-connected disabilities may impact his ability to perform a physical-type occupation these conditions would not in fact preclude him from performing a sedentary-type occupation.  If in appropriate job could be identified according to the vocational rehabilitation specialist and evaluator, the Veteran could undergo on-the-job training regardless of the physical limitations related to his feet.

In February 2016, E. Tripi, psychologist and certified rehabilitation counselor provided a medical review and opinion.  She also provided testimony at the April 2016 Board hearing.  

She noted consideration of the June 2006 VA vocational evaluation report indicating that testing revealed that his reading and verbal skills were below
average, but that he did demonstrate the ability to perform some clerical tasks successfully.  The VA report concluded that "The veteran demonstrated the ability to perform basic clerical skills, but would encounter difficulty sustaining the activity due to his carpal tunnel syndrome." 

However, Dr. Tripi noted that the Veteran's employment had consisted of being a material handler and warehouseman.  She found such employment to be considered medium, semiskilled and that he did not possess any transferable skills to sedentary work.  Although he was high school graduate, he had no additional educational or vocational preparation beyond that.  Furthermore, per his April 2005 podiatrist report, the Veteran could not stand for any length of time and required excision of skin growths every three to four weeks, without which he will be unable to walk. 

Dr. Tripi noted that the Veteran had indicated in prior hearings that his symptoms have basically remained consistent and that he used a lot of his personal and sick leave in order to keep his job.  She also noted that as the Veteran worked for the United States government, and the he had a liberal attendance/personal time/vacation time policy that allowed him to go for necessary treatment and be off for several days every three to four weeks regarding his feet.  She also noted that the Veteran had been on light duty due to his feet for the past year and a half before his retirement. 

Dr. Tripi opined that due to his service-connected disabilities, the Veteran was unable to secure and maintain substantial, gainful employment between 2005 and January 12, 2011.  

Based on a review of the relevant evidence discussed above and giving the benefit of the doubt to the Veteran, the Board finds that the competent medical evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities, from October 11, 2005 to January 11, 2011.  Although the Veteran may have been capable of sedentary employment, given his background and experience, as well as, his frequent medical needs due to his service-connected disabilities, such employment would likely not be obtainable.

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit-of-the-doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained. As such, the Board finds that entitlement to TDIU is warranted.

VIII.  Clothing Allowance

In 2002, service connection was in place for the Veteran's bilateral pes planus, with plantar warts of the left foot, and bilateral foot painful callosities.  Per his December 2002 statement, the Veteran claimed that he had to wear prescribed shoe orthotics, which wear out his shoes abnormally and cause damage to his socks.  
      
A veteran who has a service-connected disability, or a disability compensable under 38 U.S.C.A. § 1151 as if it were service-connected, is entitled, upon application therefore, to an annual clothing allowance as specified under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.  In 2002, one annual clothing allowance per year was payable in a lump sum, when the following eligibility criteria are satisfied: 

	(1) A VA examination or examination report from a private physician as 	specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses 	certain prosthetic or orthopedic appliances which tend to wear or tear 	clothing (including a wheelchair) because of such service-connected 	disability or disabilities and such service-connected disability is the loss or 	loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 	3.350(a), (b), (c), (d) , or (f); or 

	(2) The Chief Medical Director or designee certifies that, because of such 	disability a prosthetic or orthopedic appliance is worn or used which tends to 	ware or tear the veteran's clothing, or that because of the use of a physician-	prescribed medication for a skin condition which is due to the service-	connected disability irreparable damage is done to the veteran's outer 	garments.  For the purposes of this paragraph "appliance" includes a 	wheelchair.  38 C.F.R. § 3.810(a) (2002). 

Since 2002, the criteria for clothing allowance has only changed slightly in wording.

Currently, one annual clothing allowance per year is payable in a lump sum, when the following eligibility criteria are satisfied: 

	(1) A VA examination or examination report from a private physician as 	specified in 38 C.F.R. § 3.326(c)  discloses that the veteran wears or uses 	certain prosthetic or orthopedic appliances which tend to wear or tear 	clothing (including a wheelchair) because of such service-connected 	disability or disabilities and such service-connected disability is the loss or 	loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 	3.350(a), (b), (c), (d) , or (f); or 

	(2) The Undersecretary for Health or a designee certifies that, because of 	such service-connected disability or disabilities, a prosthetic or orthopedic 	appliance is worn or used which tends to wear or tear the veteran's clothing, 	or that because of the use of a physician-prescribed medication for a skin 	condition that is due to the service-connected disability or disabilities, 	irreparable damage is done to the veteran's outer garments. 38 C.F.R. § 	3.810(a) (2015). 

The Board finds that the new provisions do not amount to a substantive change to the manner in which 38 C.F.R. § 3.810 has been applied by VA.  However, the Board will consider both versions of the regulation going forward.

Under 38 C.F.R. § 3.810(a)(1) (2002) or (2015), the Board finds that even if the Veteran used a certain prosthetic or orthopedic appliances which tended to wear or tear clothing, his service-connected disability was not loss of or loss of use of a hand or foot compensable at a special monthly compensation rate, under 38 C.F.R. § 3.350(a), (b), (c), (d), or (f).  

38 C.F.R. § 3.350(a), (b), (c), (d), or (f) contemplates disabilities such as anatomical loss or loss of use of the hand or foot, as well as, loss of buttocks, creative organs, blindness, deafness, complete organic aphonia with constant inability to communicate by speech.

As noted above, the Veteran's service-connected disability in question in 2002 was bilateral pes planus, with plantar warts of the left foot, and bilateral foot painful callosities.  Since 2002 the Veteran has become service-connected for additional disabilities such as right foot plantar wart, degenerative joint disease of each foot, and a lumbar spine disability.  None of the Veteran's disabilities are consistent with loss of or loss of use of a hand or foot, or would be contemplated for special monthly compensation under 38 C.F.R. § 3.350(a), (b), (c), (d), or (f).

Under the other criteria, 38 C.F.R. § 3.810(a)(2) (2002) or (2015) the Chief Medical Director (Undersecretary for Health in 2015) or designee must certify that, because of  his foot disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing.  However, in the December 2002 decision, the clinic director or designee specifically found that the Veteran's records did not establish that because of service-connected disability the Veteran wears or uses a prosthetic or orthopedic appliance which tends to wear out clothing or that because of a service-connected disability.

Additionally, under 38 C.F.R. § 3.810(a)(2) (2002) or 2015, clothing allowance can be warranted if because of the use of a physician-prescribed medication for a skin condition for the service-connected disability, irreparable damage is done to the veteran's outer garments.  Here, the Board notes that even if the Veteran's bilateral pes planus, with plantar warts of the left foot, and bilateral foot painful callosities were considered a skin condition, the Veteran did not use physician-prescribed medication for it.  Rather, as noted in his December 2002 statement, he was making a claim for shoe orthotics, not a medication.  In the December 2002 decision, the clinic director or designee specifically found that the Veteran did not use medication that caused irreparable harm to garments.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for a clothing allowance, for 2002, is denied.  


ORDER

The appeal for service connection for coronary artery disease is dismissed.

From September 26, 2005 to May 29, 2006, a 10 percent disability rating, and no higher, for right foot plantar warts is granted.

Prior to September 26, 2005, a compensable disability rating for right foot plantar warts is denied.

From May 30, 2006, a compensable disability rating for right foot plantar warts is denied.

From October 11, 2005 to January 11, 2011, entitlement to a TDIU is granted.

Entitlement to eligibility for an annual clothing allowance, for 2002, is denied.


REMAND

The Veteran claims that he developed an acquired psychiatric disorder and cervical spine disorder, secondary to the service-connected right and left foot disabilities, He also contends that higher ratings are warranted for his service-connected lumbar spine disability (at 10 percent), carpal tunnel syndrome for the right upper extremity (30 percent) and left upper extremity (20 percent).  He further contends an effective date prior to January 12, 2011 is warranted for carpal tunnel syndrome of each extremity and the lumbar spine, and that he is in need of aid and attendance.

In regards to the Veteran's earlier effective date claims, for carpal tunnel syndrome of each upper extremity and the lumbar spine, in a June 2013 rating decision, the RO granted service connection for carpal tunnel syndrome of the right and left upper extremities and the lumbar spine, effective January 12, 2011.  In August 2013, the Veteran provided a notice of disagreement with the effective dates granted.  The AOJ has not issued a SOC that addresses these issues. Therefore, the Board must remand these issues for issuance of a proper statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

As to the increased rating claims for carpal tunnel syndrome of each upper extremity and lumbar spine, as well as, the claim for special monthly compensation claim for aid and attendance, such claims are inextricably intertwined with the issues on appeal for entitlement to service connection (as to the special monthly compensation claim) and earlier effective dates (as to the carpal tunnel syndrome and lumbar spine increased rating claims).  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

In reference to the claims for service connection for a cervical spine disorder, no VA examination has been provided.  Similarly, no VA examination has been provided as to the acquired psychiatric disorder claim.  In his June 2016 Informal Brief, the Veteran's attorney requested examinations.  Given that the Veteran has current diagnoses of disorders and his claims that they developed due to his service-connected disabilities, VA examinations should be obtained to address the etiology of such disorders.  

A July 2006 VA medical record documents that the Veteran previously received private therapy with a psychologist.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for his claimed disorders, including prior mental health treatment.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

While on remand, the RO should obtain and associate any unassociated VA medical records with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. The RO should provide the Veteran with a SOC regarding the issue of entitlement to earlier effective dates for the grants of service connection for right and left upper extremity carpal tunnel syndrome and the lumbar spine disability.  

Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate. 

2.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for his claimed disorders, including the private mental health treatment he reported in a July 27, 2006 VA medical record.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The RO should obtain all, relevant, unassociated VA treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After the above development has been accomplished, schedule the Veteran for a VA psychiatric examination before an appropriate specialist.  The Veteran's claims file and copy of this REMAND must be provided to the examiner for review.  All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es).

The examiner should address the following:

(a) Does the Veteran meet the criteria for any psychiatric disorder (to possibly include depression or adjustment disorder)? If the answer is "Yes," please provide the diagnosis for EACH such mental disorder found to exist.

(b) For EACH diagnosis of an acquired psychiatric disorder, is it at least as likely as not (probability of at least 50 percent) that any such mental disorder developed during, was caused by, or is it the result of, any event that occurred during service?

(c) For EACH diagnosis of an acquired psychiatric disorder, is it at least as likely as not (probability of at least 50 percent) that it was caused OR aggravated by (i.e., permanently increased in severity beyond the natural progression) the service-connected bilateral foot disabilities or any other service-connected disabilities, or combination thereof?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.   If the examiner finds that any disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

(d) If the examiner finds that the Veteran DOES NOT meet the criteria for any diagnosis of an acquired psychiatric disorder, he/she should explain the medical basis for that finding, and should reconcile his/her opinion with any conflicting findings and opinions of record.  

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5.  After obtaining any unassociated medical evidence, schedule the Veteran for a VA orthopedic examination, before an appropriate specialist.  The Veteran's claims file and copy of this REMAND must be provided to the examiner for review.  All indicated tests and studies, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es).

The examiner should address the following:

(a)  Does the Veteran currently have a cervical spine disorder?  If so, please identify each current diagnosis referable to the cervical spine.

(b)  For each currently diagnosed cervical spine disorder, it at least as likely as not that such is related to the Veteran's military service?  

(c)  For each currently diagnosed cervical spine disorder, is it at least as likely as not such was caused OR aggravated by (i.e., permanently increased in severity beyond the natural progression) the service-connected disabilities, such as his bilateral foot disabilities?   The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  If the examiner finds that any cervical spine disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

6.  After the above development has been accomplished, the RO should perform any additional development it deems necessary, to possibly include obtain more current VA examinations for the increased rating claims and/or a medical opinion as to aid and attendance.

7.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


